DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Application
Applicant’s arguments, see pp. 6-10, filed 5/23/2022, with respect to claim 1 have been fully considered and are persuasive.  The 35 U.S.C. 102 and 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.  
The application is in condition for allowance.  See Reasons for Allowance.
Reasons for Allowance
Claims 1, 5-6, 11, 15, 18, 20, 25, 27, 29-30, 32, 34-35, 38-39, 41, 49-50, 54 and 102-104 are allowed.	
The following is an examiner’s statement of reasons for allowance:  the claimed method of fabricating a flexible battery is novel over the closest prior art – Kim (US 2017/0294659 A1) and Lee (US 2012/0058378 A1- see IDS).
Regarding Claim 1, Kim discloses a method of fabricating a flexible battery [pars. 0070-75], the method comprising:
a. forming a first substrate (fist film 11) on a first release liner (second film 12) and a second substrate (first film 11a) on a second release liner (second film 12a);
c. forming an anode side of the flexible battery by forming an anode (electrode 20) on the first substrate;
d. forming a cathode side of the flexible battery by forming a cathode (electrode 20a) on the second substrate;
e. depositing an electrolyte 8 on one or both of the anode and cathode;
g. removing the membrane electrode assembly formed by the cathode, electrolyte and anode bonded together from the releaser liners.
Kim fails to disclose: (1) forming at least one current collector layer on each of the first and second substrates such that the anode and cathode are respectively formed on the first and second current collectors; (2) adhering and sealing the anode side and the cathode side together such that the anode and cathode face one another with the electrolyte in between, leaving electrode terminals exposed for connection; and (3) removing the flexible battery from the release liner.  
Pertaining (1), Lee, from the same field of endeavor, discloses a method of fabricating a flexible battery [pars. 0088-93,0096-97,0100; Figs. 1-2,8-11] in which Lee forms first and second current collectors on a first film and second film, respectively, prior to forming the anode and cathode on the first and second current collectors, respectively.  Since current collectors are a necessary component of any battery, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have modified the method of Kim to have formed at least one current  collector layer on each of the first and second substrates such that the anode and cathode are respectively formed on the first and second current collectors.
Pertaining (2), after depositing an electrolyte (first and/or second electrolyte layers on one or both of the anode and cathode, Lee discloses adhering and sealing the anode side and the cathode side together such that the anode and cathode face one another with the electrolyte in between, leaving electrode terminals exposed for connection.  However, Kim discloses releasing the membrane electrode assembly from the first and second substrates during pressing and bonding of the anode and cathode with the electrolyte.  However, sealing the membrane electrode assembly with the first and second substrates would render the invention of Kim inoperable for its intended purpose (i.e., the invention of Kim pertains to a fuel cell).  Therefore, before the effective filing date of the claimed invention, an ordinary skilled artisan would not have been motivated to modify the method of Kim to have sealed the anode side and the cathode side together such that the anode and cathode face one another with the electrolyte in between.
Moreover, an ordinary skilled artisan would not have employed the teachings of Kim to have modified the method of Lee to include release liners such because the invention of Lee uses the first and second films in the form of conveyors which constitute the first and second substrates to form the cathode and anode thereon with the electrolyte interposed in between and cuts the entire structure to form the battery.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724